Citation Nr: 1125705	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  06-25 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability, to include as secondary to the Veteran's service connected left ankle disability.  

2.  Entitlement to service connection for a low back disability, to include as secondary to the Veteran's service connected left ankle disability, on a de novo basis.  

3.  Entitlement to service connection for a right ankle disability, to include as secondary to the Veteran's service connected left ankle disability.  

4.  Entitlement to service connection for a right hip disability, to include as secondary to the Veteran's service connected left ankle disability.  

5.  Entitlement to service connection for a left hip disability, to include as secondary to the Veteran's service connected left ankle disability.  

6.  Entitlement to service connection for a left knee disability, to include as secondary to the Veteran's service connected left ankle disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from April 1973 to September 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Manchester, New Hampshire, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the RO has reopened the Veteran's claim for service connection for a low back disability and has considered it on a de novo basis.  However, a determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the RO's action, the Board must initially address the question of whether new and material evidence has been presented to reopen the claim of service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).  As it so happens, the Board will agree with the action of the RO and will also reopen this claim. 

The record shows that the Veteran was scheduled for a videoconference hearing in April 2011.  He failed to report.  The Board will proceed with the adjudication of his appeals. 

The issues of entitlement to service connection for a low back disability on a de novo basis, as well as entitlement to service connection for a right ankle disability, a right hip disability, a left hip disability, and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for a low back disability was denied in a May 2005 rating decision.  Appellant was notified and did not submit a notice of disagreement with this decision within one year of notice thereof. 

2.  The evidence considered by the May 2005 rating decision includes the Veteran's service treatment records, and VA treatment records and examinations dated through March 2005.  The claim was denied on the basis that it was neither incurred in nor caused by service.  

3.  Evidence submitted since the May 2005 rating decision includes a medical opinion that suggests that there is a causal relationship between the Veteran's service connected left ankle disability and his low back disability.  The evidence is not cumulative or redundant and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision that denied entitlement to a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2010).

2.  New and material evidence regarding the Veteran's low back disability has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given that the decision to reopen the Veteran's claim is favorable, any failure in the duty to notify or duty to assist is harmless error, as it has failed to result in any prejudice to the Veteran. 

The Veteran contends that he has developed a low back disability secondary to his service connected left ankle disability.  He argues that his left ankle disability forces him to alter his gait, and that over time this resulted in a low back disability. 

The record shows that the Veteran submitted a previous claim for service connection for a low back disability, and that this claim was denied in a May 2005 rating decision.  It was held that although the evidence noted partial sacralization of the L5 vertebra, there was no evidence to relate this disability to a car accident that involved the Veteran during service.  Service connection was denied on the basis that it was neither incurred in nor caused by service.  The Veteran was notified of this decision and of his right to appeal in a May 2005 letter, but he did not submit a notice of disagreement.  Therefore, the May 2005 rating decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

In this case, the evidence considered by the May 2005 rating decision included the Veteran's service treatment records, and VA treatment records and examinations dated through March 2005.  Although the Veteran was noted to have been injured in an automobile accident during service, there was no evidence that this included an injury to the back or of an opinion relating the current back complaints to the accident.  

The evidence submitted since May 2005 includes February 2008 treatment records and a February 2008 letter, both signed by a VA nurse practitioner.  These documents include the opinion of the nurse practitioner that the Veteran's back disability had been aggravated to some extent by his service connected left ankle disability.  

The Board finds that the February 2008 records and letter from the VA nurse practitioner is evidence that is both new and material.  It is new in that it contains relevant information that was not available to the May 2005 decision makers, namely the opinion that the Veteran's disability was aggravated by a service connected disability.  It is material in that it addresses a basis for the May 2005 denial, which was that there was no evidence that the Veteran's disability was related to service.  Therefore, as the Veteran has submitted evidence that is both new and material, his claim for service connection for a low back disability is reopened.

Consideration of the Veteran's claim for service connection for a low back disability to include as secondary to a service connected left ankle disability on a de novo basis will be addressed in the following remand section. 


ORDER

New and material evidence has been received to reopen a claim for service connection for a low back disability; to this extent only, the Veteran's appeal is granted. 


REMAND

Regarding the Veteran's claim for service connection for a low back disability, the Board notes that the evidence received since 2005 also includes an August 2007 opinion from a VA medical doctor that states there is no relationship between the Veteran's service connected left ankle and his current low back disability.  However, as noted above, a VA nurse practitioner now opines that the left ankle may have aggravated the low back disability.  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310 (2010).  Service connection is also possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); see also 38 C.F.R. § 3.310(b).  

Although the record shows that the August 2007 VA doctor's opinion found that there was no relationship between the service connected left ankle and the low back disability, the VA nurse practitioner believes the left ankle disability still aggravated the low back disability.  The August 2007 VA examiner failed to address this possibility.  Furthermore, a March 2005 examiner by another VA nurse practitioner includes an opinion that there is a causal relationship between the left ankle and the back.  The August 2007 opinion by the VA doctor did not discuss the previous favorable opinion.  Similarly, while VA examiners have also found that there is no causal relationship between the Veteran's left ankle and his right hip and left hip disabilities, these examiners did not address the possibility of aggravation.  The Board believes that the Veteran should be scheduled for a VA examination in order to determine whether or not the Veteran's low back or hip disabilities may have been aggravated by his service connected left ankle disability.  

Furthermore, the Board notes that a September 2005 VA examiner refused to provide an opinion as to whether or not the Veteran's claimed right ankle disability was caused or aggravated by his service connected left ankle disability on the grounds that any opinion would be speculative.  She did not provide any reasons or bases for this conclusion, although her report suggests that one problem may have been that the right ankle disability had only recently developed.  The Board finds that the Veteran's right ankle disability should also be provided a new examination.  

Finally, the Board notes that the Veteran's claim for a left knee disability was apparently denied on the basis that there was no current diagnosis of such a disability.  Records received since the denial includes X-ray studies that show degenerative joint disease of the left knee.  However, the Veteran has not been provided a VA examination of his left knee in order to determine whether or not it may be related to his service connected left ankle.  The Veteran should be scheduled for such an examination. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to be conducted by an appropriate examiner.  All indicated tests and studies should be conducted.  The claims folder must be provided to the examiner for use in the study of this case.  After the conclusion of the examination and review of the medical records, the examiner should attempt to express the following opinions:

a) Does the Veteran have a diagnosis of a current disability of the low back, right hip, left hip, right ankle, or left knee?  If so, what is the diagnosis or diagnoses? 

b) If the Veteran has a current diagnosis of a disability of the low back, right hip, left hip, right ankle, or left knee, is it as likely as not (50 percent probability or higher) that this disability or disabilities was incurred due to an injury or event in active service?  

c) If the Veteran has a current diagnosis of a disability of the low back, right hip, left hip, right ankle, or left knee that is not due to active service, is it as likely as not (50 percent probability or higher) that this disability or disabilities was incurred as a result of his service connected left ankle disability? 

d) If the Veteran has a current diagnosis of a disability of the low back, right hip, left hip, right ankle, or left knee that is determined not to be the result of either active service or the service connected left ankle disability, is it as likely as not (50 percent probability or more) that this disability was aggravated (increased in severity beyond natural progression) as a result of his service connected left ankle disability? 

e) If the Veteran has a current diagnosis of a disability of the low back, right hip, left hip, right ankle, or left knee that is determined to have been aggravated by his service connected left ankle disability, can the amount of additional aggravation be identified or quantified?  If yes, please do so. 

All reasons and bases should be provided for all opinions.  The March 2005 and February 2008 opinions from nurse practitioners regarding the low back disability should be discussed if the current examiner finds no relationship between the low back and the left ankle.  If the examiner is unable to provide any of the requested opinions without resort to speculation, the reasons and bases for that conclusion should be provided, and the examiner should identify any evidence that could be obtained that would allow him/her to express the requested opinions. 

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


